 

EXHIBIT 10.6

 

Labour

CONTRACT

in Shenzhen

(Full-time employment applicable)

 

Shenzhen Municipal Bureau of Human Resources and Social Security

 

 

 

 

Party A (employer)   Party B (employee)           Name Muyan (Shenzhen) Block
Chain Technology Co., Ltd   Name Sun Chenchen           Address 1906 Zhongzhou
Building,3088Jintian Road,                   Futian Street, Futian District,
Shenzhen   Gender Female           Legal Representative   Identity Card
(Passport)           (Principal Officer) Wang Zhen   Number 23232119890428902X  
        Contact Wang Zhen   Contact Address Beilin District,Yanhua city,Hei
Longjiang Province                 Current address

Liantang street,Luohu District,Shenzhen

          Tel : 0755-8325 7679   Telephone 18645791641

 

In accordance with the relevant laws and regulations, such as the Labor Law of
the People’s Republic of China (hereinafter referred to as the Labor Law), the
Labor Contract Law of the People’s Republic of China (hereinafter referred to as
the Labor Contract Law), and the Regulations of Shenzhen Municipality on the
Payment of Employees’ Wages (hereinafter referred to as the Regulations on the
Payment of Wages), both parties shall, in accordance with the principles of
legality, fairness, equality, voluntariness, consensus and good faith, sign this
labor contract and jointly abide by the provisions of this labor contract.

 

I. Duration of the labour contract

 

Party A and Party B agree to determine the term of this labor contract in the
following manner.   1   

 

1. fixed period: from November 11th,2019 to November 10th ,2020 the day ends.

 

2. No fixed period: from year                Month          Day after day.

 

3. deadlines for completing certain tasks: from year to year From the day of the
month to the completion of the task. The mark of completing the task is.
                         

 

1

 

 

(2) The probationary period shall be 1 month from November 11th,2019to December
10th,2019 the day ends.(The probationary period is included in the term of the
labor contract, if there is no probationary period, fill in “none “).

 

II. Content and duty station

 

Party B’s work content (post or type of work) Administrative secretary assist
leaders in handling all kinds of letters,drafting letters,speeches,reports,etc.

 

Party B’s working place is 1906 Zhongzhou Building ,3088 Jintian Road, Futian
Street, Futian District, Shenzhen City.

 

III. Working hours and rest and leave

 

Party A and Party B agree to determine the working hours of Party B in the
following manner.  1  

 

1. standard working hours, is 8 hours per day (no more than 8 hours) per week 48
hours (no more than 40 hours), rest at least one day per week.

 

2. irregular work system, that is, approved by the human resources security
(labor) department, Party B’s position to implement irregular work system.

 

3. the comprehensive calculation of working hours, that is, approved by the
human resources security (labor) department, Party B shall implement the
comprehensive calculation of working hours.

 

(2) If Party A needs to extend working hours due to production and operation, it
shall be executed in accordance with Article 41 of the Labor Law.

 

Party B shall enjoy statutory holidays, annual leave, marriage leave, maternity
leave and funeral leave according to law.

 

(4) Party B’s other rest and leave arrangements shall be adjusted according to
the company’s working arrangements _______________________

 

___________________________________________.

 

2

 

 

IV. Remuneration for work

 

(1) Party A shall formulate a wage distribution system and inform Party B
accordingly. The wages paid by Party A to Party B shall not be lower than the
minimum wage for the year announced by the municipal government.

 

After consultation with Party B, Party A agrees to pay Party B wages in the
following manner. 1

 

1. Party B’s monthly normal working hours salary RMB 8000.

 

2. both parties agree
_____________________________________________________________________

 

________________________________________________________ Determine Party B’s
salary.

 

Party A shall pay daily wages before 15th of every month. Party A shall pay
Party B wages at least once a month in monetary form.

 

Party B shall pay overtime wages, holiday wages and wages under special
circumstances in accordance with the relevant laws and regulations.

 

(5) Other wage agreements between Party A and Party B
_______________________________________________

 

_______________________________________________________

 

_______________________________________________.

 

V. Social insurance and welfare benefits

 

(1) Both parties shall participate in social insurance and pay social insurance
premiums in accordance with the relevant regulations of the state, provinces and
municipalities.

 

(2) If Party B is ill or not injured by work, Party A shall, in accordance with
the relevant regulations of the State, the provinces and municipalities, give
Party B the treatment of medical treatment period and medical treatment period.

 

3

 

 

(3) If Party B suffers from occupational disease or is injured by work, Party A
shall comply with the provisions of the Law of the People’s Republic of China on
Prevention and Control of Occupational Diseases and the Regulations on
Industrial Injury Insurance.

 

Party A shall provide Party B with the following benefits Five risks “maternity
insurance” “medical insurance” “old-age insurance” “unemployment insurance”
“industrial injury insurance”.

 

VI. Labour protection, working conditions and protection against occupational
hazards

 

(1) Party A shall, in accordance with the relevant labor protection regulations
of the state, provinces and municipalities, provide workplaces and necessary
labor protective articles that meet the national safety and health standards,
and earnestly protect Party B’s safety and health in production work.

 

(2) Party A shall, in accordance with the relevant regulations of the state,
provinces and municipalities, do a good job in the special labor protection of
female employees and underage workers.

 

  (3) If Party B is engaged in Administrative secretary and may cause      /   
occupational hazards, Party A shall take      /     Protective measures, and in
accordance with the provisions of the health administration department under the
State Council to organize the occupational health examination before, during and
when leaving the post, and truthfully inform Party B of the results of the
inspection. The cost of occupational health examination shall be borne by the
employer.

 

(4) Party B shall have the right to refuse Party A’s illegal command and to
compel Party A to take risks; Party B shall have the right to request correction
or report to the relevant departments for Party A’s actions that endanger life
and health.

 

4

 

 

VII. REGULATIONS

 

Party A shall inform Party B of the rules and regulations formulated according
to law.

 

Party B shall abide by the relevant laws and regulations of the state, provinces
and municipalities and the rules and regulations formulated by Party A in
accordance with the law, complete its work tasks on time, improve its vocational
skills, and abide by safety operating rules and professional ethics.

 

Party B shall conscientiously abide by the relevant regulations of the state,
provinces and municipalities on family planning.

 

VIII. Changes in labour contracts

 

Party A and Party B may change the labor contract by consensus. The change of
labor contract shall be in writing. Each party holds one copy of the revised
labor contract.

 

IX. Termination and termination of labour contracts

 

(1) A and B may terminate the labor contract by consensus.

 

Party B may terminate the labor contract by notifying Party A in writing 30 days
in advance; Party B may terminate the labor contract by notifying Party A three
days in advance of the probationary period.

 

If Party A has any of the following circumstances, Party B may notify Party A to
terminate the labor contract:

 

1. failing to provide labor protection or working conditions as stipulated in
the labor contract;

 

2. failing to pay labour remuneration in full and on time;

 

If the 3. fails to pay the social insurance premium for Party B in accordance
with the law, if Party B requests Party A to pay, it has not paid for more than
one month;

 

If 4. rules and regulations violate the provisions of laws and regulations and
damage the rights and interests of Party B;

 

5., by means of fraud or coercion or taking advantage of the danger of others,
make Party B conclude or change this labor contract in violation of the true
meaning, and cause the labor contract to be invalid;

 

6. exempt oneself from legal responsibility, exclude party b’s right, cause
labor contract invalid;

 

5

 

 

7. violating the mandatory provisions of laws and administrative regulations,
resulting in invalid labor contracts;

 

8. laws and administrative regulations stipulate that Party B may terminate the
labor contract in other circumstances.

 

(4) If Party A forces Party B to work by means of violence, threat or illegal
restriction of personal freedom, or if Party A directs or orders risky
operations against Party B, Party B may immediately terminate the labor contract
without prior notice to Party A.

 

If Party B has any of the following circumstances, Party A may terminate the
labor contract:

 

1. proved not to be eligible for employment during the trial period;

 

2. serious violation of Party A’s rules and regulations;

 

3. serious dereliction of duty, malpractice, causing significant damage to Party
A;

 

4. establish labor relations with other employing units at the same time, which
will have a serious impact on the completion of the work tasks of the unit, or
if Party A proposes and refuses to correct them;

 

5., by means of fraud or coercion or taking advantage of the danger of others,
make Party A conclude or change this labor contract in violation of the true
meaning, and cause the labor contract to be invalid;

 

6. be investigated for criminal responsibility according to law.

 

(6) If Party A notifies Party B in writing 30 days in advance or pays Party B an
additional month’s salary, it may terminate the labor contract, except in the
cases stipulated in Article 42 of the Labor Contract Law:

 

1. Party B is ill or not injured by work, it can not engage in the original work
after the expiration of the prescribed medical treatment, nor can it engage in
the work arranged separately by Party A;

 

6

 

 

2. Party B is unable to do the job, after training or adjustment of the post,
still unable to do the job;

 

3. the labor contract is concluded on the basis of major changes in the
objective circumstances, resulting in the labor contract can not be performed,
after consultation between the two parties, failed to reach an agreement on the
change of the content of the labor contract.

 

(7) If, under any of the following circumstances, Party A needs to reduce its
personnel by more than 20 persons or less than 20 persons but accounts for more
than 10 per cent of the total number of Party A’s employees, Party A shall
explain the situation to the trade union or all its employees 30 days in
advance, and after listening to the opinions of the trade union or union or its
employees and reporting the plan for the reduction to the human resources
security (labour) department, may reduce its personnel, except in the case
specified in Article 42 of the Labor Contract Law:

 

1. reorganization in accordance with the provisions of the enterprise insolvency
law;

 

2. serious difficulties in production and operation;

 

3. the conversion of an enterprise to production, major technological innovation
or adjustment of its mode of operation, after changing its labor contract, it
still needs to reduce its personnel;

 

4. other labor contracts can not be performed due to major changes in the
objective economic conditions on which the labor contract is concluded.

 

(8) termination of a labor contract if:

 

1. labor contract expires;

 

2. Party B reaches the legal retirement age;

 

3. Party B dies or is declared dead or missing by a people’s court;

 

4. Party A is declared bankrupt according to law;

 

7

 

 

5. Party A is revoked its business license, ordered to close down, revoked or
Party A decides to dissolve in advance;

 

6. other circumstances prescribed by laws and administrative regulations.

 

X. Economic compensation

 

(1) Party A shall pay Party B economic compensation if:

 

1. Party A proposes to terminate the labor contract to Party B in accordance
with Article 9(1) of this labor contract and to terminate the labor contract by
consensus with Party B;

 

2. Party B terminates the labor contract in accordance with Article 9(3) and (4)
of this labor contract;

 

3. Party A terminates the labor contract in accordance with Article 9(6) and (7)
of this labor contract;

 

4. Party B does not agree to renew the labor contract unless Party A maintains
or raises the conditions stipulated in the labor contract, and terminates the
fixed term labor contract in accordance with Article 9(8)(1) of this contract;

 

5. terminate the labor contract in accordance with Article 9(8)(iv) and (v) of
this contract;

 

6. other circumstances prescribed by laws and administrative regulations.

 

If both parties terminate or terminate this labor contract, the standard of
payment of economic compensation shall be implemented in accordance with the
Labor Contract Law and the relevant provisions of the state, provinces and
municipalities. If Party A shall pay Party B economic compensation according to
law, it shall be paid when Party B completes the transfer of work.

 

Procedures for termination and termination of labour contracts

 

If both parties terminate or terminate this labor contract, Party B shall handle
the transfer of work as agreed by both parties. Party A shall issue a
certificate of termination or termination of the labor contract upon termination
or termination of the labor contract, and shall, within 15 days, handle the
formalities for the transfer of archives and social insurance relations for
Party B. The certificate of termination or termination of the labor contract
issued by Party A shall state the term of the labor contract, the date of
termination or termination of the labor contract, the work position, and the
working years in the unit.

 

8

 

 

XII. Dispute settlement

 

If a labor dispute arises between Party A and Party B, it shall be settled
through consultation first. If consultation fails, it may seek settlement from
the trade union of the unit or apply to the labor dispute mediation committee of
the unit for mediation; it may also directly apply to the labor dispute
arbitration committee for arbitration.

 

Other matters deemed necessary by the Parties:

 

1. the probation period of three days workers leave the company, do not pay
labor remuneration.________________

 

2. this contract is a provisional version, if in doubt, please confirm with
legal affairs. _________________________

 

_________________________________________________________

 

_________________________________________________________

 

_________________________________________________________

 

_________________________________________________________

 

XIV. OTHER

 

(1) If the matters not covered in this labor contract or the terms of the labor
contract conflict with the provisions of the existing laws and regulations, they
shall be executed in accordance with the existing laws and regulations.

 

(2) This labor contract shall take effect from the date of signature and seal of
both parties and shall be invalid if it is altered or signed without written
authorization.

 

9

 

 

This labor contract is in duplicate, each party holds one copy.

 

 

Party A :(stamped) Party B :(signed)

 

Legal Representative:

 

 

(Principal responsible person)

 

 

Date of year

 

10

 

 

Confidentiality Agreement

 

Party A (Employer)

 

Name Muyan (Shenzhen) Block Chain Technology Co., Ltd

 

Residence 1906 Zhongzhou Building,3088Jintian Road,Futian Street,Futian
District,Shenzhen

 

Legal Representative (Principal Person) Wang Zhen

 

Tel :0755-83257679

 

Party B (Employee)

 

Name Sun Chenchen

Gender Female

ID (Passport) Number 23232119890428902X

Address Yanhua city,Hei Longjiang Province

Current address Luohu District,Shenzhen

Telephone contact 18645791641

 

In view of:

 

1. Party B recognizes the need to contact and understand Party A’s confidential
information during Party A’s work;

 

2. Party B understands and confirms that any disclosure or disclosure of Party
A’s confidential information will seriously damage Party A’s economic interests
or put Party A in a very unfavorable competitive position, and Party B shall
bear the obligation of confidentiality;

 

In accordance with the relevant laws and regulations of the People’s Republic of
China, both parties hereby conclude this Agreement on a voluntary, equal and
consensual basis and shall abide by it jointly.

 

Article 1 Confidential information

 

1.1 Where Party B takes office directly or indirectly through written, oral,
graphic or through observation, arrangement, research, meetings, etc any
information relating to Party A’s production, operation, economic interests or
competitive advantage, if not in the public media Release, are Party A’s
confidential information, Party B undertakes the obligation of confidentiality.

 

1.2 Party A’s confidential information includes both Party A’s own and Party A’s
third party information, including but not limited to List of items:

 

1.2.1 technical information: including, but not limited to, company
applications, information technology design and development documents,
information system configuration Documents, inventions, works, processes,
know-how, undisclosed operating manuals, databases, ideas, concepts and related
resources Materials, etc;

 

11

 

 

1.2.2 business information including, but not limited to, business strategy,
business direction, business planning, business projects and business decisions,
companies Secret matters in major decisions, development strategies and plans,
sales plans, company financial budget and final accounts, Statistical reports,
operating data, customer lists, customer files, price options, distribution
plans, organizational structure, databases, Important management methods,
employee personnel files, salary, labor income and information, published
organizational personnel changes Information, customer information, supplier
list, supplier information, procurement plan and business information, contracts
held within the company, Important meeting minutes of agreements, opinions and
feasibility reports, company audits, reports and information resulting from
audits, company reports Hold all kinds of information that have not entered the
market or have not been made public;

 

1.2.3 other information, including but not limited to other business
information, business information and technical information related to Party A’s
competition and benefits, Such as related correspondence, etc.

 

Although the 1.2.4 is not owned by Party A, it is the information that Party A
has, contacts and undertakes the obligation of confidentiality, including but
not limited to Party A Confidential information of suppliers, customers and
affiliated enterprises.

 

1.3 Party A’s confidential information may be expressed in physical, chemical,
biological or any other form, including but not limited to official documents,
books issues, correspondence, drawings, reports, disks, films, slides,
photographs, audiotapes, emails, etc.

 

1.4 All documents, materials, charts, notes, reports of Party A’s confidential
information held or kept by Party B for the purposes of its duties The
information, letters, faxes, disks, instruments and any other form of carrier
shall be owned by Party A regardless of such confidential information There is
no commercial value. If the carrier recording the confidential information is
owned by Party B, Party B shall be deemed to have agreed to the carrier Transfer
of ownership to Party A or destruction as required by Party A. When Party A
requests Party B to return or destroy the carrier, it will give the equivalent
load Economic compensation for the value of the body itself.

 

Article 2 Confidentiality obligations

 

2.1 Party B’s obligation of confidentiality is based on its duty of loyalty to
Party A. Party B shall perform the following obligations:

 

2.1.1 strictly abide by any written or unwritten rules and regulations
stipulated by Party A, and perform the corresponding protection of its position
Confidential duty to prevent the disclosure of confidential information of Party
A or others but Party A has the obligation to keep confidential; such as the
relevant confidentiality system or double confidentiality Other confidentiality
agreements and the provisions of the agreement do not coincide, should be in
accordance with the strictest confidentiality provisions or agreements;

 

2.1.2 the confidentiality rules and regulations of Party A are not stipulated or
unclear, Party B shall also be cautious and honest, To take necessary and
reasonable measures to safeguard any property owned or owned by Party A or
others that is known or held during the term of office However, Party A
undertakes to keep confidential information in order to keep it confidential;

 

12

 

 

2.1.3 confidential data, information and documents are used only for the purpose
of providing services to Party A, Party B shall not serve other purposes To use
or allow such information to be used.

 

2.1.4 shall not make use of the confidential information of Party A or any third
party which belongs to others but which Party A undertakes to keep confidential
Lee.

 

2.2 During the period of Party A’s work or after leaving Party A (no matter what
reason Party B leaves for), Party B shall not take any form Disclosure or
publication of any confidential information that Party A or Party A undertakes
to keep confidential unless Party A has the right to obtain Any other person or
organization other than the person who knows the trade secret.

 

2.3 The period for which Party B assumes the obligation of confidentiality after
leaving office shall be indefinite until Party A declares that the declassified
or confidential information has been made public to the public The crowd was
completely open.

 

2.4 Without the permission of Party A, Party B shall not at any time make
copies, abstracts, summaries and expositions of Party A’s confidential
information.

 

2.5 Party B shall return it in accordance with the manner, procedure, time and
requirements specified by Party A when leaving Party A or at the request of
Party A All property belonging to Party A (including all property and materials
stored inside and outside Party A), including a record of Party A’s confidential
information Cut carrier, can not detain, copy, transfer others or delete,
destroy, take out.

 

Article 3 Disclosure

 

3.1 If Party B commits any of the following acts, it shall be deemed to have
intentionally disclosed Party A’s confidential information:

 

3.1.1 Party A, or the confidential information which belongs to others but which
Party A undertakes to keep confidential, shall be provided privately to others
for reading, copying and transmitting, or in violation of the system of keeping,
storing and carrying confidential information;

 

3.1.2 transmit the confidential information of Party A or any other party that
Party A undertakes to keep confidential to its competitors directly or
indirectly by oral, written or other means;

 

3.1.3 to release or provide confidential information from Party A or other party
without Party A’s authorization, in the name of Party A or as Party A;

 

3.1.4, after leaving Party A, to serve or profit from the confidential
information obtained in Party A for itself or other organizations, individuals;

 

3.1.5 any other means or form to disclose Party A’s or Party A’s promise of
confidentiality Interest;

 

3.1.6 other non-performance of the obligations of confidentiality, conflict of
interest with Party A.

 

3.2 Party B shall not be subject to the agreement if it can provide clear and
illustrative documentary evidence that its conduct is one of the following
Binding on confidentiality:

 

3.2.1 use Party A correctly and reasonably within the scope of Party A’s
authorization for the performance of Party A’s duties during Party A’s service
Confidential information, or Party A’s authorized supervisor agrees to Party B’s
disclosure within the scope of its authorization, Using confidential
information.

 

13

 

 

3.2.2 use or disclose Party A’s confidential information in order to fulfill the
mandatory legal instructions of the judicial department; in such case, Party B
causes Party B to make The scope of the use or disclosure of Party A’s
confidential information shall be limited to those necessary for the performance
of the mandatory legal obligation or the mandatory law The content specified in
the obligation and prior request to the judicial department to take
confidentiality measures, and Party B shall use or disclose such use or
disclosure Prior notice to Party A, so that Party A can take appropriate
protective measures.

 

Article 4 Liability for breach of contract

 

4.1 Party B shall compensate Party A for any breach of confidentiality
obligations, infringement of Party A’s confidential information, or leakage of
information Lost. The calculation method of loss compensation is based on the
actual loss suffered by Party A due to Party B’s infringement. Party B shall
bear The reasonable expenses paid by Party A for the investigation and handling
of the infringement of its lawful rights and interests, including, but not
limited to, the investigation and evidence collection fee, evaluation Assessment
fees, legal fees, litigation fees, etc. The amount of the loss may be assessed
by the qualified intangible assets appraisal institution entrusted by Party A.

 

4.2 Party A shall have the right to terminate the labor relationship with Party
B immediately if Party B violates the agreement of confidentiality obligation or
has leakage behavior and the circumstances are serious Or labor relations.

 

4.3 Party A reserves the right to pursue Party B through judicial channels after
Party B has assumed compensation for losses and other civil liabilities as
agreed in this Agreement The right to his responsibility.

 

Article 5 Dispute settlement

 

5.1 In the event of any dispute arising from the performance of this Agreement,
either party may submit to Party A for registration The labor dispute
arbitration commission and the people’s court shall settle the dispute in
accordance with the labor dispute settlement procedure.

 

Article 6 Other

 

6.1 This Agreement shall remain in force after the termination or dissolution of
the labor or labor relations between the parties.

 

6.2 The parties confirm that they have carefully reviewed the contents of this
Agreement before signing it and are fully aware of the legal implications of the
terms of the Agreement, And agree to abide by the implementation.

 

6.3 Agreement in duplicate. This Agreement received by Party B belongs to the
custody of Party B.

 

6.4 This Agreement shall enter into force with the signature or seal of both
parties, and each Agreement shall have the same legal effect.

 

14

 

 

Party A (stamped):   Party B (signature):       Legal Representative:    
(Principal responsible person)           Date of year November 25th, 2019    

 

15

 